Citation Nr: 1528796	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  15-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The appeal of the Veteran originally included a claim for service connection for hearing loss.  In a rating decision in December 2014, the RO granted service connection for hearing loss effective the date the Veteran's claim was received and awarded a 10 percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for hearing loss.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

There is competent evidence that relates the Veteran's current tinnitus to active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  
As the claim for service connection for tinnitus is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

As noted, the Veteran served from July 1949 to November 1952.  Upon entrance in July 1949, he received a whispered voice test to test his hearing acuity which was normal (15/15).  There were no complaints or treatment involving his hearing, including tinnitus, while he was in service.  At separation in November 1952, the Veteran received another whispered voice test which was normal (20/20).  

The Veteran's DD-214 indicates his MOS was radar equipment foreman.

The Veteran states that he does not know exactly when he started to lose his hearing but finally had it checked in 1995 after complaints from his wife, family, and close associates.  He has been diagnosed hearing loss in both ears with lower frequencies worse than the higher frequencies and the middle frequencies had severe losses.  In November 2011, he reported he had tinnitus to Dr. Dash, which was getting worse.  This was the first time he complained of tinnitus to Dr. Dash and also stated it was not present every moment of the day.  In service, the Veteran's duties often required him to be at or near the flight line with loud noises from the engines of Corsairs, Panthers, and Banshee jets.  The noise was excruciating and he was constantly exposed to this noise in service without protective noise gear.

The Veteran was provided a VA examination in February 2010.  The Veteran reports onset of tinnitus as approximately the mid 1990s.  The tinnitus is usually louder in the left ear as he does not have a hearing aid for that ear currently and wears one in the right ear.  When he removes his right hearing aid he reports that the tinnitus is evenly divided.  The Veteran perceives the tinnitus daily as a high pitch whine.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500 Hz to 6000 Hz and also the higher frequency ranges.  The examiner stated she could not provide an opinion regarding etiology as to both hearing loss and tinnitus without resorting to speculation.  She noted that VA had conceded highly probable acoustic trauma from the Veteran's service as a radar equipment foreman.  On the other hand, the examiner noted there was no audiometric evidence of hearing status at the time of enlistment or discharge from active service and whispered voice tests are not valid tests of hearing.  Specifically discussing tinnitus, the examiner stated that the onset of tinnitus occurred in the mid 1990s which is a significant period of time after the Veteran left active service in the military.  With the late reported onset and without objective audiometric evidence in the Veteran's service treatment records, she would have to resort to mere speculation to form an opinion as to what degree the conceded military noise exposure and/or some other etiology contributed to the Veteran s current hearing loss and therefore his tinnitus. 

In April 2012, VA received a treatment note from Dr. D. Grillo who concluded that the Veteran had a noise induced hearing loss from his years in the service where he was not only exposed to small arms fire on a regular basis but also exposed to larger weapons as well as machinery and jets with a high pitched sound that could certainly cause acoustic trauma.  There was no ear protection provided for the Veteran.  He had no history of having noise exposure elsewhere other than in the military and Dr. Grillo concluded there is a direct correlation between his service and his hearing loss. 

In January 2015, Dr. Grillo wrote a letter stating that the Veteran suffers with moderate to severe sensorineural hearing loss related to noise exposure that is directly related to his military duty.  Dr. Grillo also stated the military noise exposure also is the likely cause for his tinnitus.

Analysis

The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that he has tinnitus.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The Veteran also stated, however, that he did not notice tinnitus until years after he left service, the 1990s according to the VA examiner.  Stated another way, the Veteran has not contended that it started in service, as he does not know exactly when it started.

Although the Veteran is competent to report his hearing symptoms, he is not competent to offer an opinion that he currently has tinnitus due to service, especially as he is not contending its onset in service.  38 C.F.R. § 3.159.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service.  The question is whether there is competent and credible medical evidence linking the Veteran's tinnitus to service. The Board finds the only competent and credible medical evidence before the Board that relates directly to a connection to between the current disorder and service are the opinions of the VA examiner and Dr. Grillo.  The VA examiner stated that that providing an opinion without audiometric testing of the Veteran's hearing in service would require resorting to speculation.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Therefore, the Board finds the VA examiner's opinion has little probative  value.

On the other hand, the Board has placed great probative weight to the opinion of the private physician, Dr. Grillo.  He was able to determine the etiology of the Veteran's hearing loss was service.  The Veteran was exposed to small arms fire, larger weapons, machinery, and jets with a high pitched sound that could certainly cause acoustic trauma.  There was no ear protection provided for the Veteran.  He had no history of having noise exposure elsewhere other than in the military.  On that basis, as the only acoustic trauma in the Veteran's life occurred in service, Dr. Grillo determined that the hearing loss resulted from the service acoustic trauma.  In a similar manner, the same factors and reasoning lead him to conclude that the Veteran's tinnitus resulted from service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


